Citation Nr: 1144439	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  07-19 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent from October 19, 2006 to August 5, 2008, and a rating higher than 40 percent on and after August 6, 2008 for spondylolisthesis, L5-S1.

2.  Entitlement to a compensable rating for right inguinal hernia, postoperative, with scar.

3.  Entitlement to service connection for degenerative disc disease of the cervical spine.

4.  Entitlement to service connection for bilateral lower extremity jungle rot.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his wife testified at a hearing before the undersigned Acting Veterans Law Judge in July 2011.  A transcript of this hearing is in the claims folder.  

The issues of entitlement to a compensable rating for right inguinal hernia, postoperative, with scar, entitlement to service connection for degenerative disc disease of the cervical spine, entitlement to service connection for PTSD, entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On July 21, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to entitlement to a rating in excess of 20 percent from October 19, 2006 to August 5, 2008, and a rating higher than 40 percent on and after August 6, 2008 for spondylolisthesis, L5-S1was requested.

2.  The Veteran's service personnel records show that he served in the Republic of Vietnam; thus, his in-service herbicide exposure is presumed.

3.  The Veteran does not have a current bilateral lower extremity jungle rot disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for the issue of entitlement to a rating in excess of 20 percent from October 19, 2006 to August 5, 2008, and a rating higher than 40 percent on and after August 6, 2008 for spondylolisthesis, L5-S1 by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  A bilateral lower extremity jungle rot disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a June 2005 letter prior to the date of the issuance of the appealed April 2006 rating decision.  The June 2005 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

A March 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records and private treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf and the transcript of the Veteran's July 2011 hearing.  

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of the claimed bilateral lower extremity jungle rot disability.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as there is no indication that the Veteran has a diagnosed bilateral lower extremity jungle rot disability.  Thus remand for a VA examination is not necessary. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 





I.  Entitlement to a rating in excess of 20 percent from October 19, 2006 to August 5, 2008, and a rating higher than 40 percent on and after August 6, 2008 for spondylolisthesis, L5-S1.


In a rating decision issued in February 28, 2007, the RO increased the Veteran's disability rating for spondylolisthesis, L5-S1 to a 20 percent rating, effective October 19, 2006. 

In a rating decision issued in July 2010, the RO increased the Veteran's disability rating for spondylolisthesis, L5-S1 to a 40 percent rating, effective August 6, 2008. 

In a letter received on July 21, 2011, the Veteran requested that his appeal be withdrawn with respect to the denial of his claim for entitlement to a rating in excess of 20 percent from October 19, 2006 to August 5, 2008, and a rating higher than 40 percent on and after August 6, 2008 for spondylolisthesis, L5-S1.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  The Veteran has withdrawn the appeal of entitlement to a rating in excess of 20 percent from October 19, 2006 to August 5, 2008, and a rating higher than 40 percent on and after August 6, 2008 for spondylolisthesis, L5-S1 and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 







II.  Entitlement to service connection for bilateral lower extremity jungle rot.

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The Federal Circuit in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam. 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2010) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2010) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease.  38 C.F.R. § 3.309(e) (2010).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2010).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran seeks service connection for a bilateral lower extremity jungle rot disability a result of herbicide exposure.  

The Board again notes that service connection may be presumed for specific residuals of herbicide exposure by the showing of two elements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam Era. See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

The record here reflects that the Veteran served in the Republic of Vietnam.  Specifically, his personal records show that he served in Vietnam during the relevant presumptive period.  Thus, the Veteran is presumed to have been exposed to herbicides, to include Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  

However, the Board finds that the preponderance of the competent evidence of record is against the claim because there is no medical evidence showing that the Veteran has a current skin disability.

The Veteran's service treatment records are negative for complaints or treatments related to a skin disability.  

The Veteran underwent a VA Agent Orange examination in June 2004.  The physician noted that the Veteran's skin was clear and no diagnoses or complaints related to jungle rot or any skin disability were noted.

Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Consequently, service connection for a skin disability is denied because the medical evidence fails to establish the Veteran has a current skin disability for which service connection may be granted.  While the Veteran served in Vietnam during the Vietnam Era and is presumed that he was exposed to herbicides during service, there is no showing of a current skin disability and therefore presumptive service connection on the basis of Agent Orange exposure is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  In the absence of proof of a disability, there can be no valid claim regardless of the theory of entitlement.

The weight of the evidence is against a grant of service connection.  As such, the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating in excess of 20 percent from October 19, 2006 to August 5, 2008, and a rating higher than 40 percent on and after August 6, 2008 for spondylolisthesis, L5-S1 is dismissed.

Entitlement to service connection for bilateral lower extremity jungle rot is denied.


REMAND

Regarding the Veteran's claim for a compensable rating for right inguinal hernia, postoperative, with scar, the Board observes that the most recent VA examination in July 2007 for this disability is over 4 years old.  Additionally, at his July 2011 hearing, the Veteran testified that he needed a more thorough examination as he was now experiencing tender and painful tissue underneath his scar.

The Court has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).   

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected right inguinal hernia, postoperative, with scar, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Regarding the Veteran's service connection claims, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon, supra.

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's degenerative disc disease of the cervical spine claim, the Board notes that the Veteran's service treatment records demonstrate multiple complaints of neck pain.  He underwent VA examinations in November 2005, October 2006 and August 2008.  The examiners diagnosed him with degenerative disc disease of the cervical spine.

At his July 2011 hearing, the Veteran testified that his cervical spine disability had worsened since his most recent August 2008 VA examination.

The veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey, supra;  VAOPGCPREC 11-95 (1995).

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for degenerative disc disease of the cervical spine and that further medical examinations and opinions in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's PTSD claim, the Board notes that he has been awarded the Combat Infantryman Badge.  Thus, the Veteran's reported stressors are conceded.

The Veteran underwent a VA examination for PTSD in November 2005.  The examiner noted that the Veteran had no psychiatric disorders at this time.  However, at his July 2011 hearing, the Veteran testified that he had been experiencing a worsening of symptoms including nightmares, irritability and reexperiencing traumatic memories of his time in Vietnam.  Additionally, the Veteran and his wife both testified that he did not divulge the true extent of his symptoms during his previous VA examination.

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for PTSD and that further medical examinations and opinions in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's bilateral hearing loss and tinnitus claims, the most recently underwent a VA audiological examination in October 2006 which included a January 2007 addendum by the examiner.  The results of this audiological examination did not meet the criteria for a compensable evaluation.  38 C.F.R. § 4.85 (2010).  However, at his July 2011 hearing, the Veteran testified that his hearing loss and tinnitus disabilities had worsened.

The veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer, supra; Caffrey, supra.

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for bilateral hearing loss and tinnitus and that further medical examination and opinion in connection with these claims is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to determine the current level of severity of his right inguinal hernia, postoperative, with scar.  In particular, the examiner should note if the post-operative residual scar is painful on examination. 

Any and all studies deemed necessary should be completed.  The claims file, along with a copy of this Remand, must be made available to the examiner for review in conjunction with the examination and the examination report should reflect that such review was accomplished. 

The examiner should report the current subjective and objective symptoms and manifestations associated with the Veteran's right inguinal hernia, postoperative, with scar.

3.  The Veteran should be scheduled for a VA orthopedic examination.  The claims file must be provided to the examiner prior to the examination and the report must indicate that the file was reviewed in conjunction with the examination.  All indicated evaluations, studies, and tests should be accomplished and any such results must be included in the examination report.  After performing the examination, the examiner should provide opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current degenerative disc disease of the cervical spine disability that had its onset during service, was manifested within one thereafter or is in any other way related to the Veteran's active service.  The examiner should provide the rationale for all opinions provided.  

4.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required. 

Based on the examination results and the review of the claims folders, the examiner should provide an opinion with respect to each currently present psychiatric disorder as to whether it is as likely as not (i.e., a 50 percent or better probability) that the disorder was present during the Veteran's active service or is etiologically related to his active service.  The rationale for each opinion expressed must be provided.  

5.  The Veteran should be scheduled for a VA audiology examination for opinions as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has bilateral hearing loss or tinnitus as a result of active service.  The examiner should solicit a detailed history of any symptoms or treatment during active service and of the continuation of any such symptoms after service.  Reasons and bases should be provided for all conclusions.

6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


